DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bullwinkle et al (US 2005/0196153), in view of McCormack (US 2011/0175999) and further in view of Claudatos et al (US 2006/0004582). 
For claim 1, Bullwinkle et al teach a system (e.g. figure 1, abstract, PVR), comprising: 
at least one non-transitory storage medium, including a set of instructions for video replaying and video recording (e.g. figure 1, paragraph 36, “record/playback logic 112); 
logic circuits in communication with the at least one storage medium, wherein when executing the set of instructions, the logic circuits are directed (e.g. figure 1, “Processing Unit 102”) to: 
obtain video data from a video recording device (e.g. paragraph 7, “playback logic accessible by the processing unit”); 
generate an index item corresponding to the video data if the video data includes a key frame, wherein the index item includes an index position of the video recording device corresponding to the key frame, and an offset address used to determine an address where the key frame is stored (e.g. paragraphs 7, 31-32, “The byte offset information defines the location of the closest key frame”, paragraph 39, “…the PVR 100 records (1) a first event, representing the beginning of the recording, and a corresponding time 0 and a corresponding byte offset in the index data 122, both of which are in turn stored in the data storage 114”, also see figure 3, step 308); and 
store an index table including at least the index item in a video (e.g. figure 1, index data 122 within data storage 114).

 McCormack teaches the index position of the video recording device includes coordinates of a PTZ head (e.g. paragraph 13). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McCormack into the teaching of Bullwinkle et al to index video to significantly reduce a period of time used for video review (e.g. paragraph 13, McCormack). 
Bullwinkle et al and McCormack do not further disclose video recording device cruises periodically between at least two observation sites. Claudatos et al teach video recording device cruises periodically between at least two observation sites (e.g. paragraph 5, “…feed from the video cameras…time multiplex the video feeds such that the display shows each video feed for a short period of time before switching to the next”). It would have been obvious to one ordinary skill in the art before the effective filing date to incorporate the teaching of Claudatos et al into the teaching Bullwinkle et al and McCormack to allow user to easily record and monitor in real time the video feeds from the video cameras (e.g. paragraph 5, Claudatos et al). 

Claim 16 is rejected for the same reasons as discussed in claim 1 above. 

For claim 11, a system, comprising: 

obtain video data from a video recording device (e.g. paragraph 7, “playback logic accessible by the processing unit”); 
49Attorney Docket No. 20633-0048USO1	 identify a video frame including an event from the video data (e.g. paragraph 43); 
obtain an index position of the video recording device corresponding to the identified video frame (e.g. paragraph 31); 
generate an event indicator corresponding to the event; generate an index item based on the event indicator corresponding to the event, the index position of the video recording device corresponding to the identified video frame, and an offset address of the video frame (e.g. paragraphs 7, 29-30, 31-32, “The byte offset information defines the location of the closest key frame”, “As shown in Table 2, the index data 122 may be contained in a table having a first column containing times corresponding to the times in the event data 120”; paragraph 39, “…the PVR 100 records (1) a first event, representing the beginning of the recording, and a corresponding time 0 and a corresponding byte offset in the index data 122, both of which are in turn stored in the data storage 114”, also see figure 3, step 308); and 
store an index table including at least the index item in a video clip (e.g. figure 1, index data 122 within data storage 114).

McCormack teaches the index position of the video recording device includes coordinates of a PTZ head (e.g. paragraph 13). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McCormack into the teaching of Bullwinkle et al to index video to significantly reduce a period of time used for video review (e.g. paragraph 13, McCormack). 
Bullwinkle et al and McCormack do not further disclose video recording device cruises periodically between at least two observation sites. Claudatos et al teach video recording device cruises periodically between at least two observation sites (e.g. paragraph 5, “…feed from the video cameras…time multiplex the video feeds such that the display shows each video feed for a short period of time before switching to the next”). It would have been obvious to one ordinary skill in the art before the effective filing date to incorporate the teaching of Claudatos et al into the teaching Bullwinkle et al and McCormack to allow user to easily record and monitor in real time the video feeds from the video cameras (e.g. paragraph 5, Claudatos et al). 




The byte offset information defines the location of the closest key frame”, “As shown in Table 2, the index data 122 may be contained in a table having a first column containing times corresponding to the times in the event data 120”; paragraph 39, “…the PVR 100 records (1) a first event, representing the beginning of the recording, and a corresponding time 0 and a corresponding byte offset in the index data 122, both of which are in turn stored in the data storage 114”, also see figure 3, step 308). 
For claims 6, 12 and 18, Bullwinkle et al teach the logic circuits being further directed to: identify video frames including first events at a first observation site of the at least two observation sites; and generate index items corresponding to the first events at the first observation site (e.g. paragraphs 43-44, different scenes corresponds to “observation sites”). 
For claims 7 and 13, Bullwinkle et al teach identify video frames including second events at a second observation site of the at least two observation sites; and generate index items corresponding to the second events at the second observation site (e.g. paragraphs 43-44, different scenes corresponds to “observation sites”).

For claims 9, 15 and 20, Bullwinkle et al teach obtain the video clip including the target event by searching the index table of the video including the video clip based on the target position and the target event indicator, the logic circuits are directed to: 48Attorney Docket No. 20633-0048USO1 determine a target index position of the video recording device by searching the index table based on the target position of the video recording device, wherein the index table indexes a plurality of positions of the video recording device; identify an index item in the index table based on the target index position and the target event indicator corresponding to the target event; determine an offset address from the identified index item, the offset address being used to determine an address where a video frame include the target event is stored; and obtain the video clip including the target event based on the offset address. (e.g. paragraph 47, “The PVR 10 may also refer to the index data 122 for the time and the byte offset of the beginning (location 506) of the next scene 508 to location the I-frame from which it may begin playing back the scene”).
For claim 10, Bullwinkle et al teach obtain a target position of the video recording device corresponding to a target scene; determine a target index position of the video .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bullwinkle et al,  McCormack and Claudatos et al, as applied to claims 1-2, 6-20 above, and further in view of Chen et al (US 2016/0212422). 
For claim 3, Bullwinkle et al, McCormack and Claudatos et al do not further disclose index item further includes a frame type, a time stamp, and a frame length of the identified video frame. Chen et al teach index item further includes a frame type, a time stamp, and a frame length of the identified video frame (e.g. paragraphs 44, 69 and 70). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen et al into the teaching of Bullwinkle et al,  McCormack and Claudatos et al to tag the video frame with a frame type, a time stamp, and a frame length to achieve quick coding frame access and . 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bullwinkle et al, McCormack, and Claudatos et al,  as applied to claims 1-2, 6-20 above, and further in view of Edpalm et al (US 2018/0173956). 
For claim 4, Bullwinkle et al, McCormack and Claudatos et al do not further disclose obtain an event identification model; and identify the video frame including the event by inputting video frames of the video data into the event identification model. Edpalm et al teach obtain an event identification model; and identify the video frame including the event by inputting video frames of the video data into the event identification model (e.g. abstract, paragraph 10, paragraph 18, “a value indicating the contrast in the captured frame). It would have been obvious to one ordinary skill in the art before the effective filing date to incorporate the teaching of Edpalm et al into the teaching of Bullwinkle et al, McCormack and Claudatos et al to detect events, such as movement, intrusion, violence, loitering, left behind item, etc. and by making the system detect and recognize events occurring in the monitored scenes, less manpower will be required (e.g. paragraph 1, Edpalm et al). 
For claim 5, Bullwinkle et al, McCormack and Claudatos et al do not further disclose the event identification model includes a neural network. Edpalm et al teach the event identification model includes a neural network. (e.g. abstract, paragraph 10, paragraph 18, “a value indicating the contrast in the captured frame). It would have been obvious to one ordinary skill in the art before the effective filing date to incorporate 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484